HEDRICK, Judge.
In her brief plaintiff concedes that her claim against defendant Contractors & Materials, Inc., was properly dismissed. Thus, the trial court’s order dismissing plaintiffs claim against defendant Contractors will be affirmed. We are thus concerned only with the propriety of the court’s actions in regard to defendant Dickerson, Inc.
The rules governing dismissal of a claim under N.C. Gen. Stat. Sec. 1A-1, Rule 12(b)(6), North Carolina Rules of Civil Procedure, are well-settled. “A claim for relief should not suffer dismissal unless it affirmatively appears that plaintiff is entitled to no relief under any state of facts which could be presented in support of the claim.” Presnell v. Pell, 298 N.C. 715, 719, 260 S.E. 2d 611, 613 (1979). In ruling on a motion under Rule 12(b)(6), “the complaint must be viewed as admitted, and on that basis the court must determine as a matter of law whether the allegations state a claim for which relief may be granted.” Stanback v. Stanback, 297 N.C. 181, 185, 254 S.E. 2d 611, 615 (1979). Similarly, summary judgment is proper only when “the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and that any party is entitled to a judgment as a matter of law.” N.C. Gen. Stat. Sec. 1A-1, Rule 56(c), North Carolina Rules of Civil Procedure.
In her complaint plaintiff alleged that her real and personal property had been damaged by the defendant’s negligent and unlawful operation of a rock quarry on property adjacent to that of the plaintiff. Plaintiff has clearly alleged a claim for relief against the defendant, and she has not pleaded an insurmountable bar to her right to recover. As the movant for summary judgment, defendant Dickerson, Inc., has failed to offer by affidavit, exhibit, or otherwise any evidence disclosing that there are no genuine issues of material fact and that it is entitled to summary judgment as a matter of law.
The “order and judgment” dismissing plaintiffs claim against Dickerson, Inc., will be reversed and the cause will be remanded to the Superior Court for further proceedings.
Affirmed in part, reversed and remanded in part.
Chief Judge VAUGHN and Judge WELLS concur.